Citation Nr: 9935484	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1987 to 
March 1988 and from November 1989 to January 1992.  This 
appeal was initially before the Board of Veterans' Appeals 
(Board) from a rating action from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The Board remanded this case for further development in 
February 1999.

The matter of the extraschedular consideration for left 
inguinal hernia repair is once again referred to the RO.  



FINDINGS OF FACT

1.  All evidence relevant and necessary for an equitable 
disposition of this appeal have been gathered.

 2.  The appellant sustained an injury to his back during 
active duty service; he has had continual low back pain since 
that injury.

3.  The appellant has been diagnosed with mechanical low back 
pain and lumbo-sacral strain.  


CONCLUSION OF LAW

Mechanical low back pain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the appellant has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The appellant contends, in essence, that he sustained a 
falling injury to his back in service and that he has had 
continual back pain since that injury.  The service medical 
records show that in 1990, he received a lower thoracic spine 
injury and was treated for this; his treatment included 
physical therapy treatment on numerous occasions.  His 
diagnoses included acute low back pain, mechanical low back 
pain, and chronic low back pain, among others.  His 
separation examination (medical Board), dated in December 
1991, indicates that examination of the spine was normal.  He 
also denied suffering from recurrent back pain.

Post-service medical evidence of record include a report of a 
VA examination, dated in May 1992, indicates that he 
complained of continual low back pain since his falling 
injury in service.  The diagnosis was low back pain, normal 
examination.  Subsequent medical records indicate that he has 
received continual treatment for his back pain.  The 
diagnoses include lumbo-sacral strain, chronic low back pain, 
musculoskeletal strain/sprain, and mechanical low back pain.  
The Board also notes that an MRI of the lumbar spine in June 
1997 showed that there was a minimal amount of bulging at the 
L4-4 and L5-S1 intervertebral disc space levels.  There was 
no evidence of a herniated disc or spinal stenosis.    

A report of a VA examination, dated in August 1999, indicates 
that upon review of the medical history and after 
examination, the examiner determined that there was no 
objective evidence of organic pathology to explain the 
appellant's low back pain.  The examiner noted that since 
current back disorder could not be identified, it could not 
be related to service.  However, a review of the examination 
results indicates that there were various positive findings.  
His range of motion was limited.  Axial compression caused 
low back pain.  He was tender in the mid lumbar area.  
Straight leg raising caused low back pain.  The examiner 
noted, however, that there were some inconsistent responses 
in the range of motion studies and that this may be due to a 
variety of causes, such as structural abnormalities, muscle 
spasm, or voluntary restraint.  In a patient whose other 
responses are anatomically inconsistent, voluntary 
restriction of motion should be considered.     

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has considered the evidence of record, and finds 
that there is a balance of positive and negative evidence in 
this case, thus warranting entitlement to service connection.  
First, the Board must concede that there was in fact an 
injury to the appellant's back in service which resulted in 
low back pain, requiring treatment on numerous occasions.  
While he denied recurrent back pain at separation and his VA 
examination was normal in 1992, the record indicates that he 
has had continual complaints of pain since service.  The 
record also shows that post-service medical records note 
various diagnoses, to include lumbosacral strain and 
mechanical low back pain.  While a VA examiner recently 
reported that there was no current diagnosis of a disability 
as there was no objective evidence of organic pathology, the 
physical examination results do show some positive findings.  
Thus, the Board finds that despite the fact that a recent 
examination found no organic pathology for this disability, 
given that the record shows an inservice injury, chronic back 
pain and treatment for the pain since the injury, positive 
findings during post-service examinations, and that a 
disability has been diagnosed (i.e. lumbo-sacral strain), 
service connection is warranted under the reasonable doubt 
doctrine. 


ORDER

Entitlement to service connection for a mechanical low back 
disorder is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

